Interim Decision #1873

MAn nisi

OF ABREU-SEMINO

In Deportation Proceedings
A-11910724
Decided by Board 'vine RI, 1968
Conviction of unlawful sale and unlawful possession of LSD in violation of 21
17.0.0. (q) (0) and 21 U.S.O. 221(q) (8), reopeeblvol7, is not a conviction of
a crime involving moral turpitude.
CHARON:
Order: Act of 1052--Section 241(a) (4) [8 U.S.C. 1251(a) (4)3—Convicted of

crime involving moral turpitude within Ave years of
entry, to wit: unlawful possession and sale of LSD in
violation of Title 21, sections 331(q) (2) and 331(q) (3)
of U.S.C.
ON BEHALF Or RESPONDENT:

ON BIZEGILT Or &WW2:

B. A. Vielhaber, Esq.

Toney, Rose & Giantism Esqs.
200 East College Avenue
Tallahaisee, Florida 32301
(Brief submitted)

Appellate Trial Attorney
Henry J. Scroope, Jr., Esq.
Trial Attorney
(Brief submitted)

This case comes forward on certification from the special inquiry
officer, who has found that the crime of which respondent was convicted dues not involve moral turpitude, that respondent is therefore,
not deportable as charged, and has ordered the proceedings terminated.
Respondent is a 23-year-old divorced male alien, native and citizen
of Cuba, who came to the United States in 1960 as a political refugee
and who, on December 30, 1963, after a brief visit in Canada, was
lawfully admitted to the United States for permanent residence, upon
presentation of a nonquota immigrant visa.
On April 12, 1967, respondent was convicted in the United States
District Court for the Northern District of Florida, on four counts
of violating Title 21, U.S.C., two for unlawful sale and delivery of
LSD, a depressant or stimulant drug, in violation of section 331(q)
(2), and two for unlawful possession of LSD, in violation of section
331(q) (3). He was sentenced to one year each on the first two counts,
the sentences to run consecutively; sentence was suspended on counts

775

Interim Decision #1878
three and four, with the direction that he be placed on probation for
two years, to commence after termination of the sentence imposed on
the first two counts. There is no evidence that respondent has ever been
charged with or convicted of any other crimes.
Respondent having conceded that the above convictions relate to
him, and there being no question that the drugs involved were not
narcotics (see discussion of special inquiry officer at p. 3 of his opinion),
the issue of his deportability rests on whether or not the crimes of
which he was convicted involve moral turpitude. We hold, with the
special inquiry officer, thatthey do not.
The prohibition we are here concerned with, upon unauthorized
traffic in depressant and stimulant drugs, was enacted by Public Law
89-74; the legislative statement of purpose accompanyincr the proposed legislation and contained in Senate Report No. 337t'(June 21,
1965, 89th Cong.), was as follows :
The bill provides increased controls over the distribution of barbiturates,
amphetamines, and other drugs having a similar effect on the central nervous system. The controls are accomplished through increased record-keeping and inspection requirements, through providing for control over intrastate traffic in these
drugs because of its effect on interstate traffic, and through making possession of

these draw (other than by the user) illegal outside of the legitimate charmers of
commerce. The bill also increases the authority of the Department of Health,
Education and Welfare over counterfeit drugs. * • • (Emphasis supplied.)

Further description of the purpose and intent of the legislation is in
the law itself which, immediately after setting forth its title, goes on to
state:
Sec. 2. The Congress 'hereby tin& and declares illicit truffle in depressant and
Stimulant drugs moving in or otherwise affecting interstate commerce : that the

use of such drugs, when not under the supervision of a licensed practitioner, often
endangers safety on the highways (without distinction of interstate and intrastate traffic thereon) and otherwise has become a threat to the public health and
Safety, making additional regulation of such drugs necessary, regardless of the
intrastate or interstate origin of such drugs; that in order to make regulation and
protection of interstate commerce in such drags effective, regulation of intrastate
commerce is also necessary because, among other things, such drugs, when held
for illicit sale, often do not bear labeling showing their place of origin and because
in the form. in which they are so held or in which they are consumed a determination of their place of origin is often extremely difficult or impossible: and that
regulation of interstate commerce without the regulation of intrastate commerce
In such drugs, as provided in this Act, would discriminate against and adversely
affect interstate commerce in such drugs. (Emphasis supplied.)

It is clear, therefore, that this is regulatory legislation. We have
many times held that the violation of a regulatory, or licensing, or
revenue provision of a statute is not a crime involving moral turpitude;
Matter of V—, 1 I. & N, Dec. 293 (violation of Narcotic Drugs Im776

Interim Decision #1876
port and Export Act of 1909) ; Matter of H—, 1 I. & N. Dec 394 (violation of section 3281 of the Revised Statutes (26 U.S.C. sec. 1397 (a)
(1) ), carrying on business of retail liquor dealer without having paid
special tax required by law; Matter of J , 2 I. & N. Dec. 99 (violation of 25 U.S.C.A. 241, sale of intoxicating liquor to a tribal In—

dian) 1 ; Matter of R—, 4 I. & N. Dec. 644 (violation of Chapter 249
of the Criminal Code of the State of Washington, unlawfully disposing of narcotic drugs; see citation and discussion of cases, both administrative and judicial, on the question of whether such offenses involve
moral turpitude, contained in this decision).
As we pointed out in Matter of 1?—, supra, moral turpitude normally inheres in the intent; U.S. an rel. Meyer v. Day, 54 F.2d 336;
U ex. rel. Shladzien v. Warden, 45 F.2d 204. Thus, crimes in which
evil intent is not an element, no matter how serious the act or how
harmful the consequnces, do not involve moral turpitude. See Gordon
and Rosenfield, Immigration Law and Procedure, secs. 4.14(b)-4.14e,
for enumeration of specific examples of such crimes.

In the statute under consideration, intent is nowhere mentioned in
defining the prohibited act; it is nowhere mentioned in describing the
crimes charged in the four counts of the information. Although other
sections of the statute describe sets in which fraud or intent to mislead
must be shown, all that is required for conviction under sections 331(q)
(2) and (q) (3), as we read the statute and the information, is the
showing . of possession, and sale, and the showing that the person
charged with the violation is not within the classes authorized by
statute to have posession or make a sale of the specified drugs. We
concur with the special inquiry officer, upon examination of the
purpose and applicable provisions of the statute, that the crimes
therein defined and of which respondent was convicted, do not involve
moral turpitude_

ORDER: It is ordered that the decision of the special inquiry officer
certified to this Board for final action, be and the same is hereby
sustained.
1 1n Matter of Y—, 2 I. & N. Dec. 600, where it was held that conviction of
violation of section 4(1) (f) of the Dominion Opium and Narcotic Drug Act
(Canada) for unlawful sale and possession of drugs was a crime involving
moral turpitude, there were two specific pronouncements by judges of the
Canadian courts that the statute violated was neither a licensing nor a revenue
statute but had been enacted to prevent the commission of a crime and to
punish criminals.

777

